Opinion issued December 6, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00089-CR
                            ———————————
                      OSCAR REYES JUAREZ, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Case No. 1447076


                          MEMORANDUM OPINION

      Appellant Oscar Reyes Juarez pleaded guilty to the third-degree felony

offense of failing to stop and render assistance in a motor vehicle accident involving

injury or death. See TEX. TRANSP. CODE § 550.021. Appellant pleaded guilty without

an agreed recommendation from the State regarding punishment. After a pre-
sentence investigation hearing, the trial court sentenced appellant to 4 years’

incarceration. Appellant filed a motion for new trial and a notice of appeal.

       The trial court granted appellant’s motion for new trial. Because there is no

longer an appealable judgment of conviction, we have no jurisdiction over this

appeal and can take no action other than to dismiss the appeal. See Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998); TEX. R. APP. P. 21.9(b) (“Granting a

new trial restores the case to its position before the former trial . . . .”).

       We dismiss the appeal for want of jurisdiction. We dismiss any pending

motions as moot.

                                     PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                             2